         Case 2:07-cr-20006-KHV Document 243 Filed 03/05/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )                        CRIMINAL ACTION
                                            )
v.                                          )                        No. 07-20006-01-KHV
                                            )
JOSHUA D. HUNT,                             )
                                            )
                         Defendant.         )
____________________________________________)

                                MEMORANDUM AND ORDER

        This matter is before the Court on defendant’s Amended Motion To Terminate

Defendant’s Term Of Supervised Release (Doc. #238) filed January 29, 2021. The United States

Attorney opposes defendant’s request for relief. For reasons stated below, the Court sustains

defendant’s motion.

        The Court may “terminate a term of supervised release and discharge the defendant

released at any time after the expiration of one year of supervised release . . . if it is satisfied that

such action is warranted by the conduct of the defendant released and the interest of justice.”

18 U.S.C. § 3583(e)(1). The Court has “broad discretion” to grant or deny termination of

supervised release. Rhodes v. Judiscak, 676 F.3d 931, 934 (10th Cir. 2012) (citing Burkey v.

Marberry, 556 F.3d 142, 144–45 (3d Cir. 2009)).

        The Court has considered the position of the United States Attorney and the factors set

forth in 18 U.S.C. §§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6) and (a)(7).

For substantially the reasons stated in defendant’s Amended Motion To Terminate Defendant’s

Term Of Supervised Release (Doc. #238) and Defendant’s Reply To Government’s Response

(Doc. #242) filed March 1, 2021, the Court finds that defendant’s term of supervised release

should be terminated. In particular, defendant completed several programs while in prison
           Case 2:07-cr-20006-KHV Document 243 Filed 03/05/21 Page 2 of 2




including vocational training in carpentry, a painter apprenticeship and the 500-hour Residential

Drug Abuse Treatment Program. After release, defendant has completed drug treatment and

counseling while in the community. He has done well on supervision, maintained contact with

his supervising officer and has no dirty UAs or other violations. It does not appear that continued

supervision would be helpful or necessary to ensure that defendant continues to adjust to his

release after prison.     Based on defendant’s showing and the relevant factors under

Section 3553(a), the Court sustains defendant’s motion for early termination of supervised

release.

       IT IS THEREFORE ORDERED that defendant’s Amended Motion To Terminate

Defendant’s Term Of Supervised Release (Doc. #238) filed January 29, 2021 is SUSTAINED.

The Court terminates the remaining term of defendant’s supervised release. Defendant is

discharged.

       Dated this 5th day of March, 2021 at Kansas City, Kansas.

                                                            s/ Kathryn H. Vratil
                                                            KATHRYN H. VRATIL
                                                            United States District Judge




                                               -2-
